 

Case 1:19-cv-07363-GBD Document 20 Filed 06/11/20 of 2
———————_ .ATTES 2 an
cement e HT

GAT XTIVOIMONLOd Ta

UNITED STATES DISTRICT COURT IN: synod

SOUTHERN DISTRICT OF NEW YORK S crsil
JUN 1 1 2n99 ANAS 2

VALENTIN REID, on behalf of himself and

all others similarly situated,

   
 
 

 

 

Plaintiff,
1:19-cv-07363-GBD

-against- PROPOSED DEFAULT JUDGMENT

AG&CG LLC,
Defendant,

 

This action having been commenced on August 7, 2019, by the filing of the
Summons and Complaint, and a copy of the Summons and Complaint having been personally
served on Defendant, on August 9, 2019, by the utilization of Supreme Judicial Service, and a
proof of service having been filed on (August 22, 2019) , and the defendant not having answered
the Complaint, and the time for answering the Complaint having expired, it is
ORDERED, ADJUDGED AND DECREED:
a. A preliminary and permanent injunction to prohibit Defendant from
violating the Americans with Disabilities Act, 42 U.S.C. §§ 12182, ef seq., N.Y.
Exec. Law § 296, et seg., N.Y.C. Administrative Code § 8-107, et seg., and the
laws of New York, is hereby granted as follows:
A preliminary and permanent injunction requiring Defendant to take all
the steps necessary to make its Website into full compliance with the
requirements set forth in the ADA, and its implementing regulations, so
that the Website is readily accessible to and usable by blind individuals;

b. A declaration that Defendant owns, maintains and/or operates its
Case 1:19-cv-07363-GBD Document 20 Filed 06/11/20 Page 2 of 2

Website in a manner that discriminates against the blind and which fails to
provide access for persons with disabilities as required by Americans with
Disabilities Act, 42 U.S.C. §§ 12182, et seg., N.Y. Exec. Law § 296, et seq.,
N.Y.C. Administrative Code § 8-107, et seg., and the laws of New York;

C. An order certifying the Class and Sub-Classes under Fed. R. Civ. P.

b)(2) and/or (b)(3), appointing Plaintiff as Class Representative, and her attorneys

as Class Counsel;

d. Compensatory damages in the amount of $500, including all applicable
statutory and punitive damages and fines, to Plaintiff and the proposed class and
subclasses for violations of their civil rights under New York State Human Rights
Law and City Law;

e. Pre and post-judgment interest;

f. An award of costs and expenses of this action together with

reasonable attorneys’ and expert fees;

g. A hearing to be held in the courthouse to determine the specific amount of

damages, civil penalties, and reasonable attorney fees; and

h. Such other and further relief as this Court may deem just, proper and

equitable.

Dated: New York, New York

SUN 14 2020
Vay 8 Donde
[hited Syéjfes 6. Judge

 

 
